Citation Nr: 1528266	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received for the claim of service connection for obstructive sleep apnea.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to an evaluation in excess of 40 percent for gout.

4.  Entitlement to an evaluation in excess of 10 percent for right knee meniscus tear.

5.  Whether new and material evidence has been received for the claim of service for posttraumatic stress disorder (PTSD).

6.  Whether new and material evidence has been received for the claim of service connection for a left shoulder strain. 

7.  Whether new and material evidence has been received for the claim of service connection for a left knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the Veteran's file.

The issues of service connection for a left foot and right eye disability as well as anxiety and increased rating for a service-connected left eye disability have been raised by the record in an October 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of an increased evaluation for gout and a right knee disability, service connection for sleep apnea, as well as the claims to reopen service connection for a left shoulder disability, left knee disability, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 2008 rating decision denied service connection for sleep apnea.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the decision became final.

2.  Evidence received since March 2008 raises a possibility of substantiating the service connection claim for sleep apnea.


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for sleep apnea have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of service connection for obstructive sleep apnea.

In March 2008, the RO denied the claim on the basis that the there was no evidence that the Veteran was diagnosed with sleep apnea.  The March 2008 decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-52 (2010).

At the time of the March 2008 denial, the relevant evidence of record included the Veteran's service treatment records and VA treatment records.

Since March 2008, the Veteran submitted private treatment records documenting a diagnosis of sleep apnea.  The Veteran also testified and submitted lay statements regarding his long history of snoring and sleep disruption.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet.App. 510, 513 (1992); Meyer v. Brown, 9 Vet.App. 425, 429 (1996); King v. Brown, 5 Vet.App. 19, 21 (1993).

As the new evidence relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis of sleep apnea, the claim to reopen is warranted. 


ORDER

New and material evidence has been submitted to reopen the claim of service connection for obstructive sleep apnea.


REMAND

The Veteran seeks service connection for sleep apnea.  He contends that his current diagnosis of sleep apnea is related to his service.  In support of his claim, the Veteran submitted a statement from his ex-wife.  She stated that she witnessed the Veteran snoring loudly during service.  She also stated that it would appear as though he stopped breathing at times.  Additionally, the Veteran testified that he felt fatigued during service regardless of the number of hours he slept.

The October 2011 VA examiner, a nurse practitioner, reviewed the claim file, including the lay evidence, but concluded that it was less likely than not that the Veteran's current sleep apnea was incurred in or caused by service.  In support of her conclusion, she stated that aside from the December 1993 record of sleep disturbance secondary to stress, there was no other evidence to support a diagnosis of sleep apnea as being related to service.  To the contrary, the Veteran's service treatment records include a complaint of fatigue as early as September 1981.  Additionally, while the examiner reviewed the lay statements of record, the examiner did not actually discuss the lay statements in her rationale.  Accordingly, a new opinion is warranted on remand.

The Veteran also testified that he receives ongoing treatment at VA facilities.  Accordingly, additional VA treatment records must be associated with the claim file on remand.

In a January 2012 rating decision, the RO continued the evaluation of the Veteran's service connected gout and right knee meniscus tear were continued.  The claims to reopen service connection for PTSD, a left shoulder strain, and a left knee disability were denied.  In March 2012, the Veteran expressed disagreement with the rating decision.  The RO construed the March 2012 statement as a claim and notified the Veteran in September 2012 that his submission would start the claim process over again.   The Veteran responded that he was gathering medical evidence for his claim; however, his statements cannot reasonably be construed as withdrawing his disagreement with the January 2012 rating decision.  Accordingly, the Board takes jurisdiction of the claims to remand for issuance of a statement of the case.   See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records from March 2013 to the present.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, forward the Veteran's claim file to an appropriate medical professional to offer an addendum opinion.  An examination is not required unless deemed necessary by the medical professional selected to offer the opinion.  The record, to include a copy of this remand, must be available to the examiner.

The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea is related to his military service.

In offering any opinion, consideration of the Veteran's lay statements and testimony regarding the incurrence of his snoring and disturbed sleep, as well as those of his wife, MUST be reflected and that evidence discussed.  The rationale for any opinion should be provided.  Please note that a rationale that service treatment records do not reflect a diagnosis of sleep apnea or complaints of snoring will not, by itself, be considered an adequate rationale for a negative etiology opinion.

3.  Issue a statement of the case for the issues of entitlement to an increased rating for gout and a right knee disability, and his claim to reopen service connection for a left shoulder disability, left knee disability, and PTSD. Only if the Veteran perfects an appeal should the claim be certified to the Board.

4.  Finally, readjudicate the appeal as it relates to the Veteran's claim of service connection for sleep apnea.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


